Citation Nr: 1450297	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-16 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



REMAND

The Veteran served on active duty from May 1954 to April 1956.  He died in May 2001, and the appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the San Juan, Puerto Rico, RO.

The Veteran died in May 2001.  In August 2009, Dr. Mora opined that the an in-service right knee injury caused occlusion of the right popliteal artery that lead to Burger's Disease that caused the acute myocardial infarction that caused the Veteran's death.  

In December 1974, the Veteran submitted a claim of service connection for a knee disability, which ultimately developed into a claim of service connection for occlusion of the right popliteal artery due to an in-service knee injury.  VA and private physicians provided favorable medical opinions.  

In February 1979 and February 1980, the Board denied the Veteran's claim based on the opinion of the Board's staff medical advisor.  Although a similar service connection claim was denied during the Veteran's lifetime, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition.  See 38 C.F.R. § 20.1106 (2014).

In the appellant's case, the evidence indicates that there is a reasonable possibility that a VA medical opinion would aid in substantiating her claim that the Veteran's in-service knee injury is etiologically related to the Veteran's death.  See 38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's paper claims file, and any evidence in Virtual VA or VBMS that is not contained in the claims file, to a physician.  The physician must review the entire claims file, to include all electronic files.  

The physician is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service knee injury was the (i) principal or (ii) a contributory cause of his death.

A "principal" cause of death is one that singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related to the death.

A "contributory" cause of death is one that contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  An injury that affects vital organs may be a "contributory" cause where it would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death or where the condition was of such severity as to have a material influence in accelerating death.

In answering the question above, the physician is to address (i) Dr. Mora's favorable August 2009 medical opinion, (ii) the Board's unfavorable February 1979 and February 1980 decisions, which was rendered in part by a physician, and (iii) the other relevant medical opinions of record.

The report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

